Citation Nr: 1203624	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO. 08-25 111	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to August 1982 and from February 2003 to February 2004.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The Veteran subsequently relocated and jurisdiction of her claim was transferred to the RO in Winston-Salem, North Carolina. That office forwarded his appeal to the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In her August 2008 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing. She cancelled that request in a January 2012 statement. Therefore, the videoconference hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 


FINDING OF FACT

On January 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she was withdrawing this appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, in January 2012, the Veteran has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


